United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 11-3080
                                 ___________

Billy Thornton, Jr.,                    *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
Marvin Evans, Jr., Deputy Director;     *
William Straughn, Warden, Maximum       *
Security Unit; Steve Outlaw, Deputy     *
Warden, Maximum Security Unit; N.       *
Kelly, Property Officer, Maximum        *
Security Unit; York, CO-II, Maximum     *
Security Unit,                          *   Appeal from the United States
                                        *   District Court for the
             Appellees,                 *   Eastern District of Arkansas.
                                        *
Lyons, Property Officer, Maximum        *   [UNPUBLISHED]
Security Unit; A. Tyler, Ms., Problem   *
Solver, Maximum Security Unit,          *
                                        *
             Defendants,                *
                                        *
Powell, Sgt., Maximum Security Unit;    *
Harris, CO-II, Maximum Security Unit;   *
Davis, CO-II, Maximum Security Unit,    *
                                        *
             Appellees,                 *
                                        *
Norman L. Hodges,                       *
                                        *
             Defendant.                 *
                                     ___________

                               Submitted: March 7, 2012
                                  Filed: April 5, 2012
                                   ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       In this 42 U.S.C. § 1983 action asserting a violation of due process and a
violation of the right to access the courts, Arkansas inmate Billy Thornton appeals
following the district court’s1 adverse grant of summary judgment and denial of
reconsideration. Having carefully reviewed the district court’s rulings, we find no
basis for reversal. See Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85 (8th
Cir. 2009) (grant of summary judgment is reviewed de novo); Hartsfield v. Nichols,
511 F.3d 826, 831-32 (8th Cir. 2008) (to prove violation of right of access to courts,
prisoner must establish actual injury, i.e., hindrance of nonfrivolous and arguably
meritorious underlying legal claim; affirming dismissal of claim deemed to be
speculative); Zar v. S.D. Bd. of Exam’rs of Psychologists, 976 F.2d 459, 465 (8th Cir.
1992) (deprivation of constitutionally protected interest in life, liberty, or property is
not due process violation and not actionable under § 1983 unless and until state fails
to provide due process; no actionable due process violation occurred where adequate
post-deprivation remedy existed); see also Ray v. Am. Airlines, Inc., 609 F.3d 917,
922-23 (8th Cir. 2010) (to obtain continuance under Fed. R. Civ. P. 56, party
opposing summary judgment must file affidavit affirmatively demonstrating how
postponement will enable him to rebut movant’s showing of absence of genuine issue

      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerome T. Kearney, United States Magistrate Judge for the Eastern District
of Arkansas.

                                           - 2-
of fact; court did not abuse its discretion in denying motion for continuance where
plaintiff failed to articulate how facts sought to be discovered were relevant to rebut
defendant’s showing of absence of genuine issue of fact); see Int’l Bhd. of Elec.
Workers v. Hope Elec. Corp., 293 F.3d 409, 415 (8th Cir. 2002) (Fed. R. Civ. P.
60(b) relief will be granted under only most exceptional circumstances).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     ______________________________




                                          - 3-